UNITED STATES DlSTRlC'I` COURT
FOR THE DIS'I`RICT OF COLUMBIA

 

 

)
UNITED STATES OF AMERICA, )
)
)
v. ) Criminal No. 19-0003 (ESH)

)
JESSE TYRONE SMITH, )
)
Defendant. )
)

M_li

ln a hearing before Magistrate Judge Harvey on February 12, 2019, defendant J esse
Tyrone Smith entered a plea of guilty. On that date, the magistrate judge issued a Report and
Recommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 59.2(b) (“Any party may tile
for consideration by the district judge written objections to the magistrate judge’s proposed
findings and recommendations . . . within fourteen (14) days after being served with a copy
thereot`.”). Accordingly, the Court hereby adopts the recommendation of the magistrate judge
and accepts defendant’s guilty plea.

SO ORDERED.

>"t tow 5 H:\W@ZL

éi=bEN sEGAL H`quLLE
United States District Judge

Date: March 13, 2019